Citation Nr: 0635403	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  98-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel







REMAND

The veteran served on active duty from February 1974 until 
January 1976.

In May 1999, the Board remanded the case for a medical 
opinion with benefit of review of the claim's file.  The 
examiner was asked to express an opinion as to whether it was 
as likely as not that the veteran's back condition was 
related to his military service.  The examiner opined that it 
was possible that the veteran's injury was caused from his 
fall in service and that it was also possible that it was 
caused by another injury.  Unfortunately, the examiner failed 
to specifically address the  question posed by the Board 
remand, and it is also not clear whether the examiner 
reviewed the claim's file.  The examination report, 
therefore, must be returned as inadequate for rating purposes 
and failing to comply with the Board's previous remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(stating that a claimant is entitled to full compliance with 
directives contained in a remand order).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran for an 
orthopedic examination in order to ascertain the 
nature and etiology of any current back disability 
present.  After reviewing the entire record, the 
examiner should express an opinion as to whether it 
is at least as likely as not (i.e., a likelihood of 
50 percent or greater) that the veteran's back 
disorder was caused by or otherwise related to his 
service.  By way of information, the term "as 
likely as not" does not mean "within the realm of 
medical possibility," but rather that the evidence 
of record is so evenly divided that, in the 
examiner's expert opinion, it is as medically sound 
to find in favor of the examiner's conclusion as it 
is to find against it.  The claim's folder must be 
made available to and reviewed by the examiner in 
conjunction with the scheduled examination.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



